DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the at least one sealing element (54) is arranged in the pot-shaped region (151)” (bolding and underlining added) and “the inflow region (28) of the metering valve (1) is arranged in the through bore (42)” (bolding and underlining added) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a closing element (10) which can be moved along a longitudinal axis (40) of the metering valve (1) and which interacts with a valve seat (19) in order to open or close an opening cross-section of an inflow region (28) into a passage duct (18)” in claim 1 and “an adjusting element (36)” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites, “the at least one sealing element (54) is arranged in the pot-shaped region (151)” (bolding and underlining added).  However, the sealing element (54) is not in the pot-shaped region.  It is shown to be outside and below the pot-shaped region.  It is unclear what the scope of “in the pot-shaped region” encompasses when read in light of the disclosure.
	Claim 4 recites, “an adjusting element (36) is arranged between the valve housing (2) and the nozzle (15).”  However, it is what element (36) adjusts and how it adjusts.
	Claim 13 recites, “the inflow region (28) of the metering valve (1) is arranged in the through bore (42)” (bolding and underlining added).  However, the inflow region (28) of the metering valve is not in the through bore.  It is unclear what the scope of “in the through bore (42) encompasses when read in light of the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 9, and 14 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2)  as being anticipated by Koyama et alia (US Patent Number 10,541,432 and/or US Patent Application Publication 2017/0244116), hereinafter “Koyama”.
	The rejection will use citations from US Patent Number 10,541,432.
	Re claim 1, Koyama discloses a metering valve (see Figs. 1 and 2) for controlling a gaseous medium, the metering valve comprising a valve housing (including 28, 64, 66), wherein an interior space is formed in the valve housing (see Figs. 1 and 2), a closing element (52, 82) which can be moved along a longitudinal axis of the metering valve and which interacts with a valve seat (86) in order to open or close an opening cross-section of an inflow region (region above valve seat 86) into a passage duct (84), and a nozzle (30, 80) in which the passage duct is formed, and at least one sealing element (83) is arranged on an outer side of the nozzle, wherein the at least one sealing element is configured to seal a gap in an opening which receives the nozzle (see Figs. 1 and 2). 
Re claim 5, Koyama discloses the metering valve for controlling a gaseous medium as claimed in claim 1, characterized in that the valve seat is flat and an elastic sealing element (82, see col. 4, line 58) is arranged between the valve seat and the closing element (see Figs. 1 and 2). 
Re claim 9, Koyama discloses a jet pump unit (see Fig. 1) comprising a metering valve as claimed in claim 1, with a jet pump housing (see Fig. 1), wherein the jet pump housing comprises the valve housing of the metering valve and a pump housing (including 20), a mixing tube region (115), an intake duct (118), and an outflow region (122), wherein a longitudinal axis of the jet pump unit is identical to the longitudinal axis of the metering valve (compare Fig. 1 or Koyama with Fig. 2 of applicant). 
Re claim 14, Koyama discloses a fuel cell arrangement with a jet pump unit as claimed in claim 9, the jet pump unit being configured to control a supply of hydrogen to a fuel cell (not shown but discussed in at least col. 6, line 36 to col. 7, line 17). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Koyama in view of Holmes et alia (US Patent Number 9,528,626), hereinafter “Holmes”.
Re claim 6, Koyama discloses the metering valve for controlling a gaseous medium as claimed in claim 1, characterized in that the metering valve comprises an electromagnet (including 32).  However, Koyama does not disclose that the metering valve comprises an electromagnet with an internal pole, wherein the internal pole and the valve housing are actively connected to each other via a magnetic throttle point. 
Holmes discloses a similar metering that comprises an electromagnet (including 76) with an internal pole (50) and a magnetic throttle point (56).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the magnetic throttle point of Holmes to the valve of Koyama in order to have a flux choke in the flux tube.  The resulting combination would have the internal pole and the valve housing actively connected to each other via a magnetic throttle point. 

Claims 2 and 4 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Koyama in view of Ams et alia (US Patent Number 8,814,135), hereinafter “Ams”.
Re claim 2, Koyama discloses the metering valve for controlling a gaseous medium as claimed in claim 1.  However, Koyama does not disclose that the nozzle comprises a pot-shaped region, wherein the at least one sealing element is arranged in the pot-shaped region, and wherein the pot-shaped region has a pot base on which the valve seat is formed. 
To the extent applicant’s sealing element can be considered in the pot-shaped region, Ams discloses a similar metering valve for controlling a gaseous medium, characterized in that the valve body (21) which is similar to a nozzle comprises a pot-shaped region (including 23), wherein the at least one sealing element (unnumbered o-ring) is arranged in (or at least around and below) the pot-shaped region (in a similar manner as applicant’s device), and wherein the pot-shaped region has a pot base on which the valve seat (17) is formed.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a pot-shaped region similar to Ams to the metering valve of Koyama in order to have space for a valve chamber for the gaseous fluid.
Re claim 4, Koyama discloses the metering valve for controlling a gaseous medium as claimed in claim 1, but does not appear to disclose that an adjusting element is arranged between the valve housing and the nozzle.  Ams discloses a similar metering valve with an adjusting member (13, note that the dashpot 13 is seen as adjusting at least to the extent that applicant’s adjusting element adjusts).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added an adjusting element to Koyama in order to damp movement as taught by Ams.

Allowable Subject Matter
Claims 7, 8, 10-12, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3 and 13 may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-272-4881, 571-272-6007, and 571-272-3607, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC KEASEL/Primary Examiner, Art Unit 3753